Citation Nr: 0314971	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to benefits in an amount equal to the veteran's 
rate of payment of VA compensation for the month of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946, and from August 1948 to July 1966.  He died on 
September [redacted], 2001.  The appellant is his son.

This appeal originates from a February 2002 decision in which 
the RO denied the claim on appeal.  The appellant submitted a 
notice of disagreement in February 2002, and a statement of 
the case was issued in April 2002.  The appellant perfected 
his appeal to the Board of Veterans' Appeals (Board) in April 
2002.  

In October 2002, the appellant testified before the 
undersigned Veterans Law Judge (formerly, Board Member) in 
Washington, D.C.  A transcript of that hearing is of record.

In January 2003, the Board requested additional development 
of the claim on appeal pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The appellant was advised of this request in April 
2003.  As the response to the requested development was 
negative; no additional documents have been added to the 
record.  Hence, the recent court decision that called into 
question the Board's authority to consider claims on the 
basis of evidence developed by the Board, but not considered 
by the RO, is not here at issue.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 337 F.3d. 1339 
(Fed. Cir. 2003). 




FINDINGS OF FACT

1.  The appellant is the veteran's son.

2.  The appellant, either as a representative of his late 
mother's estate, or in his own right, is not entitled to 
benefits in an amount equal to the veteran's rate of payment 
of VA compensation for September 2001, the month of the 
veteran's death.


CONCLUSION OF LAW

The legal criteria for payment of benefits equal to the rate 
of payment of the veteran's VA compensation for the month of 
his death have not been met.  38 U.S.C.A. §§ 5111, 5310(b) 
(West 2002); 38 C.F.R. § 3.20 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Because, as is explained below, the law as mandated by 
statute, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable to this appeal.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that 
VCAA did not affect the federal status that prohibits payment 
of interest on past due benefits), aff'd, 281 F. 3d 1384 
(Fed. Cir. 2002), Sabonis v. Brown, 6 Vet. Appl. 426, 430 
(1994).  

As indicated above, the veteran died on September [redacted], 2001.  
His widow died on October [redacted], 2001.  In December 2001, the RO 
received an Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
surviving Spouse or Child (VA Form 21-534) purportedly signed 
by the veteran's widow in September 2001.

In January 2002, the RO received a claim from the appellant 
for benefits equal to the veteran's rate of payment of VA 
compensation for the month of the veteran's death. 

There are two aspects of this appeal that warrant discussion.  
The first has to deal with the claim for death benefits, 
signed by the veteran's widow, which was received by the RO 
in December 2001.  The appellant contends that the veteran's 
widow (his mother) submitted this claim to the RO in 
September 2001, which was prior to her death in October 2001, 
and that he is entitled to the benefits of such claim as the 
representative of the veteran's widow's estate.  However, 
contrary to the appellant's assertions, there is no evidence 
that the RO received this claim prior to December 2001.  As 
the actual claim was not received before the veteran's widow, 
his mother, died in October 2001, there was no claim for VA 
benefits pending at her death.  As was stated in the RO's 
February 2002 decision, the RO never adjudicated the December 
2001 claim for death benefits by virtue of the veteran's 
widow's death in October 2001.  Thus, since there was no RO 
decision as to that claim, the Board would clearly lack 
jurisdiction to review such a claim on appeal, since there 
was no decision, and, hence, no appeal, to review.  See 
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.200 
(2002); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

The second aspect of this claim is the appellant's own claim 
for benefits in an amount equal to the rate of the veteran's 
VA compensation benefits for the month of his death.  
Pursuant to 38 U.S.C.A. § 5310(b)(1), if the surviving spouse 
of a veteran who was in receipt of compensation or pension at 
the time of death is not entitled to death benefits under 
chapter 11, 13, or 15 of this title for the month in which 
the veteran' death occurs, that surviving spouse shall be 
entitled to a benefit for that month in the amount of 
benefits the veteran would have received under chapter 11 or 
15 of this title for that month but for the death of the 
veteran.  (Emphasis added).

The regulation defines "surviving spouse" as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) except 
as provided in § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50 (2002).

As the veteran's surviving child, the appellant is not the 
"surviving spouse" for purposes of payment of benefits at 
the veteran's rate of VA compensation for September 2001, the 
month of his death.  

The Board has considered the veteran's assertions, to include 
those advanced during his October 2002 Board hearing; 
however, the law and regulations governing entitlement to the 
benefits the appellant seeks are clear and specific, and the 
Board is bound by them.  As, under these circumstances, there 
is no legal basis for the appellant's entitlement to benefits 
in an amount equal to the veteran's rate of payment of VA 
compensation for the month of the veteran's death, the claim 
must be denied as lacking legal merit.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

Entitlement to benefits equal to the veteran's rate of 
payment of VA compensation for the month of the veteran's 
death is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

